Exhibit No. 10.4

 

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

Dated as of April 26, 2006

Among

LENNAR CORPORATION

AND THE GUARANTORS NAMED HEREIN

as Issuers,

and

DEUTSCHE BANK SECURITIES INC.

UBS SECURITIES LLC

BNP PARIBAS SECURITIES CORP.

CALYON SECURITIES (USA) INC.

and

SUNTRUST CAPITAL MARKETS, INC.

as Initial Purchasers

5.95% Senior Notes due 2011

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of April 26, 2006, among LENNAR CORPORATION, a Delaware corporation (the
“Company”), and the other entities that are listed on the signature pages hereof
(collectively with any entity that in the future executes a supplemental
indenture pursuant to which such entity agrees to guarantee the Notes (as
hereinafter defined), the “Guarantors” and, together with the Company, the
“Issuers”), and DEUTSCHE BANK SECURITIES INC., UBS SECURITIES LLC, BNP PARIBAS
SECURITIES CORP., CALYON SECURITIES (USA) INC. and SUNTRUST CAPITAL MARKETS,
INC. (each, an “Initial Purchaser” and, collectively, the “Initial Purchasers”)
for whom Deutsche Bank Securities Inc. and UBS Securities LLC are acting as
representatives.

This Agreement is entered into in connection with the Purchase Agreement, dated
April 19, 2006, among the Company and the Initial Purchasers (the “Purchase
Agreement”), which provides for, among other things, the sale by the Company to
the Initial Purchasers of $250,000,000 aggregate principal amount of the
Company’s 5.95% Senior Notes due 2011 (the “Notes”). The Notes are
unconditionally guaranteed (the “Guarantees”) by each of the Guarantors. The
Notes and the Guarantees are collectively referred to herein as the
“Securities”. In order to induce the Initial Purchasers to enter into the
Purchase Agreement, the Issuers have agreed to provide the registration rights
set forth in this Agreement for the benefit of the Initial Purchasers and any
subsequent holder or holders of the Securities. The execution and delivery of
this Agreement is a condition to the Initial Purchasers’ obligation to purchase
the Securities under the Purchase Agreement.

The parties hereby agree as follows:

 

  1. Definitions

As used in this Agreement, the following terms shall have the following
meanings:

Additional Interest: See Section 4 hereof.

Additional Notes: See Section 2(a) hereof.

Advice: See the last paragraph of Section 5 hereof.

Agreement: See the introductory paragraphs hereto.

Applicable Period: See Section 2 hereof.

Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday which is a
day on which banking institutions are open in New York, New York.

Company: See the introductory paragraphs hereto.



--------------------------------------------------------------------------------

Effectiveness Date: September 23, 2006; provided, however, that with respect to
any Shelf Registration Statement, the Effectiveness Date shall be the 75th day
following the Filing Date with respect thereto.

Effectiveness Period: See Section 3(a) hereof.

Event Date: See Section 4(b) hereof.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Exchange Notes: See Section 2 hereof.

Exchange Offer: See Section 2 hereof.

Exchange Offer Registration Statement: See Section 2 hereof.

Filing Date: (A) If no Exchange Offer Registration Statement has been filed by
the Issuers pursuant to this Agreement, August 24, 2006; and (B) in each other
case (which may be applicable notwithstanding the consummation of the Exchange
Offer), the 30th day after the delivery of a Shelf Notice.

Guarantees: See the introductory paragraphs hereto.

Guarantors: See the introductory paragraphs hereto.

Holder: Any holder of a Registrable Security or Registrable Securities.

Indemnified Person: See Section 7(c) hereof.

Indemnifying Person: See Section 7(c) hereof.

Indenture: The Indenture, dated as of April 26, 2006, by and among the Issuers
and J.P. Morgan Trust Company, N.A., as trustee, pursuant to which the Notes are
being issued, as the same may be amended or supplemented from time to time in
accordance with the terms thereof.

Initial Purchasers: See the introductory paragraphs hereto.

Initial Shelf Registration Statement: See Section 3(a) hereof.

Inspectors: See Section 5(m) hereof.

Issue Date: April 26, 2006, the date of original issuance of the Securities.

NASD: See Section 5(r) hereof.

Notes: See the introductory paragraphs hereto.

 

- 2 -



--------------------------------------------------------------------------------

Offering Memorandum: The offering memorandum of the Company dated April 19,
2006, in respect of the offering of the Securities.

Participant: See Section 7(a) hereof.

Participating Broker-Dealer: See Section 2(a) hereof.

Person: An individual, trustee, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated association, union,
business association, firm or other legal entity.

Private Exchange: See Section 2(b) hereof.

Private Exchange Notes: See Section 2(b) hereof.

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act and any term sheet filed pursuant to Rule 434 under the
Securities Act), as amended or supplemented by any prospectus supplement, and
all other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

Purchase Agreement: See the introductory paragraphs hereto.

Records: See Section 5(m) hereof.

Registrable Notes: Each Note upon its original issuance and at all times
subsequent thereto, each Exchange Note as to which Section 2(c)(iv) hereof is
applicable upon original issuance and at all times subsequent thereto and each
Private Exchange Note upon original issuance thereof and at all times subsequent
thereto, until the earliest to occur of (i) a Registration Statement (other
than, with respect to any Exchange Note as to which Section 2(c)(iv) hereof is
applicable, the Exchange Offer Registration Statement) covering such Note,
Exchange Note or Private Exchange Note has been declared effective by the SEC
and such Note, Exchange Note or such Private Exchange Note, as the case may be,
has been disposed of in accordance with such effective Registration Statement,
(ii) such Note has been exchanged pursuant to the Exchange Offer for an Exchange
Note or Exchange Notes that may be resold (or, but for the status of such Holder
as an affiliate of the Issuers under Rule 405, could be resold) without
restriction under state and federal securities laws, (iii) such Note, Exchange
Note or Private Exchange Note, as the case may be, ceases to be outstanding for
purposes of the Indenture or (iv) such Note, Exchange Note or Private Exchange
Note, as the case may be, may be resold without restriction pursuant to Rule
144(k) (as amended or replaced) under the Securities Act.

Registrable Securities: Each Registrable Note and related guarantees.

 

- 3 -



--------------------------------------------------------------------------------

Registration Statement: Any registration statement of the Issuers that covers
any of the Securities, the Exchange Notes (and related guarantees) or the
Private Exchange Notes (and related guarantees) filed with the SEC under the
Securities Act, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits, and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement.

Rule 144: Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of the issuer of such securities
being free of the registration and prospectus delivery requirements of the
Securities Act.

Rule 144A: Rule 144A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.

Rule 405: Rule 405 under the Securities Act.

Rule 415: Rule 415 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

SEC: The Securities and Exchange Commission.

Securities: See the introductory paragraphs hereto.

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Shelf Notice: See Section 2(c) hereof.

Shelf Registration Statement: See Section 3(b) hereof.

Subsequent Shelf Registration Statement: See Section 3(b) hereof.

TIA: The Trust Indenture Act of 1939, as amended.

Trustee: The trustee under the Indenture and the trustee (if any) under any
indenture governing the Exchange Notes (and related guarantees) and Private
Exchange Notes (and related guarantees).

Underwritten registration or underwritten offering: A registration in which
securities of one or more of the Issuers are sold to an underwriter for
reoffering to the public.

 

- 4 -



--------------------------------------------------------------------------------

  2. Exchange Offer

(a) The Issuers shall file with the SEC, no later than the Filing Date, a
Registration Statement (the “Exchange Offer Registration Statement”) on an
appropriate registration form with respect to a registered offer (the “Exchange
Offer”) to exchange any and all of the Registrable Securities for a like
aggregate principal amount of notes of the Company, guaranteed by the
Guarantors, that are identical in all material respects to the Securities,
except that the Exchange Notes shall contain no restrictive legend thereon and
no provision for payment of additional interest in the event of a registration
default (the “Exchange Notes”), and which are entitled to the benefits of the
Indenture or a trust indenture which is identical in all material respects to
the Indenture (other than such changes to the Indenture or any such identical
trust indenture as are necessary to comply with the TIA) and which, in either
case, has been qualified under the TIA. Interest on each Exchange Note will
accrue (A) from the later of (1) the last interest payment date on which
interest was paid on the Note surrendered, or (2) if the Note is surrendered for
exchange on a date in a period which includes the record date for an interest
payment date to occur on or after the date of the exchange and as to which
interest will be paid, such interest payment date or (B) if no interest has been
paid on that Note, from the Issue Date. The Exchange Offer shall comply with all
applicable tender offer rules and regulations under the Exchange Act and other
applicable laws. The Issuers shall use their reasonable best efforts to
(x) cause the Exchange Offer Registration Statement to be declared effective
under the Securities Act on or before the Effectiveness Date; (y) keep the
Exchange Offer open for acceptance for not less than 30 days (or longer if
required by applicable law) after the date that notice of the Exchange Offer is
mailed to Holders; and (z) consummate the Exchange Offer on or before
November 22, 2006. If, after the Exchange Offer Registration Statement is
initially declared effective by the SEC, the Exchange Offer or the issuance of
the Exchange Notes (and related guarantees) thereunder is interfered with by any
stop order, injunction or other order or requirement of the SEC or any other
governmental agency or court, the Exchange Offer Registration Statement shall be
deemed not to have become effective for purposes of this Agreement.

Each Holder that participates in the Exchange Offer will be required, as a
condition to its participation in the Exchange Offer, to represent to the
Company in writing (which may be contained in the applicable letter of
transmittal) (1) that any Exchange Notes (and related guarantees) to be received
by it will be acquired in the ordinary course of its business, (2) that at the
time of the consummation of the Exchange Offer such Holder will have no
arrangement or understanding with any Person to participate in the distribution
of the Exchange Notes (and related guarantees) in violation of the provisions of
the Securities Act, (3) that such Holder is not an “affiliate” (as defined in
Rule 405 promulgated under the Securities Act) of any Issuer, (4) if the holder
is not a broker-dealer, that it is not engaged in, and does not intend to engage
in, the distribution of Exchange Notes (and related guarantees) and (5) if the
holder is a broker-dealer (a “Participating Broker-Dealer”) that it will receive
the Exchange Notes (and related guarantees) for its own account in exchange for
Securities that were acquired as a result of market-making or other trading
activities, and that it will deliver a prospectus in connection with any resale
of the Exchange Notes (and related guarantees).

Upon consummation of the Exchange Offer in accordance with this Section 2, the
provisions of this Agreement shall continue to apply, mutatis mutandis, solely
with respect to

 

- 5 -



--------------------------------------------------------------------------------

Registrable Securities that are Private Exchange Notes (and related guarantees),
Exchange Notes (and related guarantees) as to which Section 2(c)(iv) is
applicable and Exchange Notes (and related guarantees) held by Participating
Broker-Dealers, and the Issuers shall have no further obligation to register
Registrable Securities (other than Private Exchange Notes (and related
guarantees) and other than in respect of any Exchange Notes (and related
guarantees) as to which clause 2(c)(iv) hereof applies) pursuant to Section 3
hereof.

No securities other than the Exchange Notes (and related guarantees) shall be
included in the Exchange Offer Registration Statement; provided, however that if
the Company issues under the Indenture additional 5.95% Senior Notes due 2011
(and related guarantees) that are identical in all material respects to the
Notes and have the same CUSIP number as the Notes (“Additional Notes”), the
Company may include in the Exchange Offer Registration Statement a like
aggregate principal amount of notes of the Company, guaranteed by the
Guarantors, that are identical in all material respects to the Additional Notes,
except that such notes shall contain no restrictive legend thereon, provided
further, however, that the Exchange Notes (and related guarantees) as defined in
that certain Registration Rights Agreement, dated as of April 26, 2006, by and
among the Company, the guarantors named therein and the Initial Purchasers
relating to the Company’s 6.50% Senior Notes due 2016 may be included in the
Exchange Offer Registration Statement. The period of resale restrictions
applicable to any Notes previously offered and sold in reliance on Rule 144A
under the Securities Act shall automatically be extended to the last day of the
period of any resale restrictions imposed on such Additional Notes.

(b) The Issuers shall include within the Prospectus contained in the Exchange
Offer Registration Statement a section entitled “Plan of Distribution,”
reasonably acceptable to the Initial Purchasers, which shall contain a summary
statement of the positions taken or policies made by the staff of the SEC with
respect to the potential “underwriter” status of any Participating Broker-Dealer
that is the beneficial owner (as defined in Rule 13d-3 under the Exchange Act)
of Exchange Notes received by such Participating Broker-Dealer in the Exchange
Offer, whether such positions or policies have been publicly disseminated by the
staff of the SEC or such positions or policies represent the prevailing views of
the staff of the SEC. Such “Plan of Distribution” section shall also expressly
permit, to the extent permitted by applicable policies and regulations of the
SEC, the use of the Prospectus by all Persons subject to the prospectus delivery
requirements of the Securities Act with respect to the Exchange Notes,
including, to the extent permitted by applicable policies and regulations of the
SEC, all Participating Broker-Dealers, and include a statement describing the
means by which Participating Broker-Dealers may resell the Exchange Notes in
compliance with the Securities Act.

The Issuers shall use their best efforts to keep the Exchange Offer Registration
Statement effective and to amend and supplement the Prospectus contained therein
in order to permit such Prospectus to be lawfully delivered by all Persons
subject to the prospectus delivery requirements of the Securities Act with
respect to the Exchange Notes for such period of time as is necessary to comply
with applicable law in connection with any resale of the Exchange Notes covered
thereby; provided, however, that such period shall not exceed 180 days after
such Exchange Offer Registration Statement is declared effective (or such longer
period if extended pursuant to the last paragraph of Section 5 hereof) (the
“Applicable Period”).

 

- 6 -



--------------------------------------------------------------------------------

If, prior to consummation of the Exchange Offer, any Holder holds any
Registrable Securities acquired by it that have, or that are reasonably likely
to be determined to have, the status of an unsold allotment in an initial
distribution, or any Holder is not entitled to participate in the Exchange
Offer, the Issuers upon the request of any such Holder shall simultaneously with
the delivery of the Exchange Notes in the Exchange Offer, issue and deliver to
any such Holder, in exchange (the “Private Exchange”) for such Registrable
Securities held by any such Holder, a like principal amount of notes (the
“Private Exchange Notes”) of the Company, guaranteed by the Guarantors, that are
identical in all material respects to the Exchange Notes except for the
placement of a restrictive legend on such Private Exchange Notes. The Private
Exchange Notes shall be issued pursuant to the same indenture as the Exchange
Notes and bear the same CUSIP number as the Exchange Notes.

In connection with the Exchange Offer, the Issuers shall:

(i) mail, or cause to be mailed, to each Holder of record entitled to
participate in the Exchange Offer a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;

(ii) use their best efforts to keep the Exchange Offer open for acceptance for
not less than 30 days after the date that notice of the Exchange Offer is mailed
to Holders (or longer if required by applicable law);

(iii) utilize the services of a depositary for the Exchange Offer with an
address in the Borough of Manhattan, The City of New York;

(iv) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last business day on which the Exchange
Offer shall remain open; and

(v) otherwise comply in all material respects with all laws, rules and
regulations applicable to the Exchange Offer.

As soon as practicable after the close of the Exchange Offer and the Private
Exchange, if any, the Issuers shall:

(vi) accept for exchange all Registrable Securities that are validly tendered
and not validly withdrawn pursuant to the Exchange Offer and the Private
Exchange, if any;

(vii) deliver to the Trustee for cancellation all Registrable Securities so
accepted for exchange; and

(viii) cause the Trustee to authenticate and deliver promptly to each Holder of
Securities that are accepted for exchange, Exchange Notes or Private Exchange
Notes (and related guarantees), as the case may be, equal in principal amount to
the Securities of such Holder so accepted for exchange.

 

- 7 -



--------------------------------------------------------------------------------

The Exchange Notes (and related guarantees) and the Private Exchange Notes (and
related guarantees) shall be issued under (i) the Indenture or (ii) an indenture
identical in all material respects to the Indenture and which, in either case,
has been qualified under the TIA or is exempt from such qualification and shall
provide that the Exchange Notes (and related guarantees) shall not be subject to
the transfer restrictions set forth in the Indenture. The Indenture or such
indenture shall provide that the Exchange Notes (and related guarantees), the
Private Exchange Notes (and related guarantees) and the Securities shall vote
and consent together on all matters as one class and that none of the Exchange
Notes (and related guarantees), the Private Exchange Notes (and related
guarantees) or the Securities will have the right to vote or consent as a
separate class on any matter.

(c) If, (i) because of any change in law or in currently prevailing
interpretations by the SEC staff, the Issuers are not permitted to effect the
Exchange Offer, (ii) the Exchange Offer is not consummated by November 22, 2006,
(iii) in certain circumstances, certain holders of Private Exchange Notes (and
related guarantees) so request in writing to the Company, or (iv) in the case of
any Holder that tenders Securities in response to the Exchange Offer, such
Holder does not receive Exchange Notes on the date of the exchange that may be
sold without restriction under state and federal securities laws (other than due
solely to the status of such Holder as an affiliate of any of the Issuers within
the meaning of the Securities Act), then in the case of each of clauses (i) to
and including (iv) of this sentence, the Issuers shall (a) promptly deliver to
the Holders and the Trustee written notice thereof (the “Shelf Notice”) and
(b) at its sole expense and as promptly as practicable shall file a Shelf
Registration Statement pursuant to Section 3 hereof.

Notwithstanding anything in this Agreement to the contrary, if (i) a Filing Date
or Effectiveness Date (or other date by which a filing is to be made or become
effective) would fall on a day that is not a Business Day or (ii) the date by
which the Exchange Offer is to be consummated would fall on a day that is not a
Business Day, such Filing Date, Effectiveness Date (or other date by which a
filing is to be made or become effective) or consummation date shall instead be
the next succeeding Business Day.

 

  3. Shelf Registration

If at any time a Shelf Notice is delivered as contemplated by Section 2(c)
hereof, then:

(a) Shelf Registration. The Issuers shall file with the SEC a Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415
covering all of the Registrable Securities not exchanged in the Exchange Offer,
Private Exchange Notes (and related guarantees) and Exchange Notes (and related
guarantees) as to which Section 2(c)(iv) is applicable (the “Initial Shelf
Registration Statement”). The Company shall use its best efforts to file with
the SEC the Initial Shelf Registration Statement on or before the applicable
Filing Date. The Initial Shelf Registration Statement shall be on Form S-1 or
another appropriate form permitting registration of such Registrable Securities
for resale by Holders in the manner or manners designated by them (including,
without limitation, one or more underwritten offerings). The Issuers shall not
permit any securities other than the Registrable Securities to be included in
the Initial Shelf Registration Statement or any Subsequent Shelf Registration
Statement (as

 

- 8 -



--------------------------------------------------------------------------------

defined below); provided, however that if the Company issues Additional Notes,
the Company may include the Additional Notes in the Initial Shelf Registration
Statement or any Subsequent Shelf Registration Statement.

The Issuers shall use their best efforts to cause the Initial Shelf Registration
Statement to be declared effective under the Securities Act on or before the
Effectiveness Date and to keep the Initial Shelf Registration Statement
continuously effective under the Securities Act until the date which is two
years from the Issue Date (the “Effectiveness Period”), or such shorter period
ending when (i) all Registrable Securities covered by the Initial Shelf
Registration Statement have been sold in the manner set forth and as
contemplated in the Initial Shelf Registration Statement or (ii) a Subsequent
Shelf Registration Statement covering all of the Registrable Securities covered
by and not sold under the Initial Shelf Registration Statement or an earlier
Subsequent Shelf Registration Statement has been declared effective under the
Securities Act; provided, however, that the Effectiveness Period in respect of
the Initial Shelf Registration Statement shall be extended to the extent
required to permit dealers to comply with the applicable prospectus delivery
requirements of Rule 174 under the Securities Act and as otherwise provided
herein.

(b) Subsequent Shelf Registrations. If the Initial Shelf Registration Statement
or any Subsequent Shelf Registration Statement ceases to be effective for any
reason at any time during the Effectiveness Period (other than because of the
sale of all of the securities registered thereunder), the Company shall use its
best efforts to obtain the prompt withdrawal of any order suspending the
effectiveness thereof, and in any event shall within 30 days of such cessation
of effectiveness amend the Initial Shelf Registration Statement in a manner to
obtain the withdrawal of the order suspending the effectiveness thereof, or file
an additional “shelf” Registration Statement pursuant to Rule 415 covering all
of the Registrable Securities covered by and not sold under the Initial Shelf
Registration Statement or an earlier Subsequent Shelf Registration Statement
(each, a “Subsequent Shelf Registration Statement”). If a Subsequent Shelf
Registration Statement is filed, the Company shall use its best efforts to cause
the Subsequent Shelf Registration Statement to be declared effective under the
Securities Act as soon as practicable after such filing and to keep such
subsequent Shelf Registration Statement continuously effective for a period
equal to the number of days in the Effectiveness Period less the aggregate
number of days during which the Initial Shelf Registration Statement or any
Subsequent Shelf Registration Statement was previously continuously effective.
As used herein the term “Shelf Registration Statement” means the Initial Shelf
Registration Statement and any Subsequent Shelf Registration Statement.

(c) Supplements and Amendments. The Issuers shall promptly supplement and amend
any Shelf Registration Statement if required by the rules, regulations or
instructions applicable to the registration form used for such Shelf
Registration Statement, if required by the Securities Act, or if reasonably
requested by the Holders of a majority in aggregate principal amount of the
Registrable Securities (or their counsel) covered by such Registration Statement
or by any underwriter of such Registrable Securities.

 

- 9 -



--------------------------------------------------------------------------------

  4. Additional Interest

(a) The Issuers and the Initial Purchasers agree that the Holders will suffer
damages if the Issuers fail to fulfill their obligations under Section 2 or
Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Issuers agree to pay, as
liquidated damages, additional interest on the Notes (“Additional Interest”)
under the circumstances and to the extent set forth below (each of which shall
be given independent effect):

(i) if (A) neither the Exchange Offer Registration Statement nor the Initial
Shelf Registration Statement has been filed with the SEC on or before the
applicable Filing Date or (B) notwithstanding that the Issuers have consummated
or will consummate the Exchange Offer, the Issuers are required to file a Shelf
Registration Statement and such Shelf Registration Statement has not been filed
with the SEC on or before the Filing Date applicable thereto, then, commencing
on the day after any such Filing Date, Additional Interest shall accrue on the
principal amount of the Securities at a rate of 0.25% per annum for the first 90
days immediately following each such Filing Date, and such Additional Interest
rate shall increase by an additional 0.25% per annum at the beginning of each
subsequent 90-day period; or

(ii) if (A) neither the Exchange Offer Registration Statement nor the Initial
Shelf Registration Statement has been declared effective by the SEC on or before
the applicable Effectiveness Date or (B) notwithstanding that the Issuers have
consummated or will consummate the Exchange Offer, the Issuers are required to
file a Shelf Registration Statement and such Shelf Registration Statement has
not been declared effective by the SEC on or before the applicable Effectiveness
Date with respect to such Shelf Registration Statement, then, commencing on the
day after such Effectiveness Date, Additional Interest shall accrue on the
principal amount of the Securities at a rate of 0.25% per annum for the first 90
days immediately following the day after such Effectiveness Date, and such
Additional Interest rate shall increase by an additional 0.25% per annum at the
beginning of each subsequent 90-day period; or

(iii) if (A) the Issuers have not exchanged Exchange Notes (and related
guarantees) for all Registrable Securities validly tendered in accordance with
the terms of the Exchange Offer on or before November 22, 2006 or (B) if
applicable, a Shelf Registration Statement has been declared effective and such
Shelf Registration Statement ceases to be effective at any time during the
Effectiveness Period, then, Additional Interest shall accrue on the principal
amount of the Securities at a rate of 0.25% per annum for the first 90 days
commencing on (x) November 22, 2006, in the case of (A) above, or (y) the day
such Shelf Registration Statement ceases to be effective in the case of
(B) above, and such Additional Interest rate shall increase by an additional
0.25% per annum at the beginning of each such subsequent 90-day period;

 

- 10 -



--------------------------------------------------------------------------------

provided, however, that Additional Interest on the Notes may not under any
circumstance accrue under more than one of the foregoing clauses (i), (ii) and
(iii) of this Section 4 and the rate at which Additional Interest accrues on the
Notes as a result of the provisions of clauses (i), (ii) and (iii) of this
Section 4 may not exceed in the aggregate 1.0% per annum; provided further, that
(1) upon the filing of the applicable Exchange Offer Registration Statement or
the applicable Shelf Registration Statement as required hereunder (in the case
of clause (i) of this Section 4), (2) upon the effectiveness of the Exchange
Offer Registration Statement or the applicable Shelf Registration Statement as
required hereunder (in the case of clause (ii) of this Section 4), or (3) upon
the exchange of the Exchange Notes (and related guarantees) for all Securities
tendered (in the case of clause (iii)(A) of this Section 4), or upon the
effectiveness of a Subsequent Shelf Registration Statement in the case of Shelf
Registration Statement which had ceased to remain effective (in the case of
clause (iii)(B) of this Section 4), Additional Interest on the Registrable Notes
as a result of such clause (or the relevant subclause thereof), as the case may
be, shall cease to accrue.

(b) The Issuers shall notify the Trustee within three business days after each
and every date on which an event occurs in respect of which Additional Interest
is required to be paid (an “Event Date”), which notice shall also be at least
three business days prior to the date of any payment to be made in accordance
with the following sentence. Any amounts of Additional Interest due pursuant to
(a)(i), (a)(ii) or (a)(iii) of this Section 4 will be payable in cash
simultaneously with, and to the same persons entitled to receive, stated
interest on the Notes, commencing with the first such payment of interest
occurring after any such Additional Interest commences to accrue. The amount of
Additional Interest payable with respect to Registrable Notes will be determined
by multiplying the applicable Additional Interest rate by the principal amount
of the Registrable Notes, multiplied by a fraction, the numerator of which is
the number of days such Additional Interest rate was applicable during such
period (determined on the basis of a 360-day year comprised of twelve 30-day
months and, in the case of a partial month, the actual number of days elapsed),
and the denominator of which is 360.

 

  5. Registration Procedures

In connection with the filing of any Registration Statement pursuant to Sections
2 or 3 hereof, the Issuers shall effect such registrations to permit the sale of
the securities covered thereby in accordance with the intended method or methods
of disposition thereof, and pursuant thereto and in connection with any
Registration Statement filed by the Issuers hereunder each of the Issuers shall:

(a) Prepare and file with the SEC before the applicable Filing Date, a
Registration Statement or Registration Statements as prescribed by Sections 2 or
3 hereof, and use its best efforts to cause each such Registration Statement to
become effective and remain effective as provided herein; provided, however,
that, if (1) such filing is pursuant to Section 3 hereof, or (2) a Prospectus
contained in the Exchange Offer Registration Statement filed pursuant to
Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes (and related
guarantees) during the Applicable Period relating thereto, before filing any
Registration Statement or Prospectus or any amendments or supplements thereto,
the Issuers shall furnish to and afford the Holders of the Registrable
Securities included in such Registration Statement or each such Participating

 

- 11 -



--------------------------------------------------------------------------------

Broker-Dealer, as the case may be, their counsel and the managing underwriters,
if any, a reasonable opportunity to review copies of all such documents
(including copies of any documents to be incorporated by reference therein and
all exhibits thereto) proposed to be filed (in each case at least five days
prior to such filing, or such later date as is reasonable under the
circumstances). The Issuers shall not file any Registration Statement or
Prospectus or any amendments or supplements thereto if the Holders of a majority
in aggregate principal amount of the Registrable Securities included in such
Registration Statement, or any such Participating Broker-Dealer, as the case may
be, their counsel, or the managing underwriters, if any, shall reasonably
object.

(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Shelf Registration Statement or Exchange Offer Registration Statement,
as the case may be, as may be necessary to keep such Registration Statement
continuously effective for the Effectiveness Period or the Applicable Period, as
the case may be; cause the related Prospectus to be supplemented by any
Prospectus supplement required by applicable law, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) promulgated
under the Securities Act; and comply with the provisions of the Securities Act
and the Exchange Act applicable to each of them with respect to the disposition
of all securities covered by such Registration Statement as so amended or in
such Prospectus as so supplemented and with respect to the subsequent resale of
any securities being sold by a Participating Broker-Dealer covered by any such
Prospectus. The Issuers shall be deemed not to have used their best efforts to
keep a Registration Statement effective during the Effectiveness Period or the
Applicable Period, as the case may be, relating thereto, if any of the Issuers
voluntarily takes any action that would result in selling Holders of the
Registrable Securities covered thereby or Participating Broker-Dealers seeking
to sell Exchange Notes (and related guarantees) not being able to sell such
Registrable Securities or such Exchange Notes (and related guarantees) during
that period unless such action is required by applicable law or permitted by
this Agreement.

(c) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes (and
related guarantees) during the Applicable Period relating thereto from whom any
of the Issuers has received written notice that it will be a Participating
Broker-Dealer in the Exchange Offer, notify the selling Holders of Registrable
Securities, or each such Participating Broker-Dealer, as the case may be, their
counsel and the managing underwriters, if any, promptly (but in any event within
one day), and confirm such notice in writing, (i) when a Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and, with
respect to a Registration Statement or any post-effective amendment, when the
same has become effective under the Securities Act (including in such notice a
written statement that any Holder may, upon request, obtain, at the sole expense
of the Issuers, one conformed copy of such Registration Statement or
post-effective amendment including financial statements and schedules, documents
incorporated or deemed to be incorporated by reference and exhibits), (ii) of
the issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement or of any order preventing or suspending the use of any
preliminary prospectus or the initiation of any proceedings for that purpose,
(iii) if at any time when a prospectus is required by the Securities Act to be
delivered in connection with sales of the Registrable Securities or resales of
Exchange Notes (and related guarantees) by Participating Broker-Dealers, the
representations and warranties of the Issuers

 

- 12 -



--------------------------------------------------------------------------------

contained in any agreement (including any underwriting agreement) contemplated
by Section 5(l) hereof cease to be true and correct in all material respects,
(iv) of the receipt by any of the Issuers of any notification with respect to
the suspension of the qualification or exemption from qualification of a
Registration Statement or any of the Registrable Securities or the Exchange
Notes (and related guarantees) to be sold by any Participating Broker-Dealer for
offer or sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, (v) of the happening of any event, the existence of
any condition or any information becoming known that makes any statement made in
such Registration Statement or related Prospectus or any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in or amendments or supplements to
such Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the Prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (vi) of the Issuers’ determination that a
post-effective amendment to a Registration Statement would be appropriate.

(d) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes (and
related guarantees) during the Applicable Period, use its best efforts to
prevent the issuance of any order suspending the effectiveness of the
Registration Statement or of any order preventing or suspending the use of the
Prospectus or suspending the qualification (or exemption from qualification) of
any of the Registrable Securities or the Exchange Notes (and related guarantees)
to be sold by any Participating Broker-Dealer, for sale in any jurisdiction,
and, if any such order is issued, to use its best efforts to obtain the
withdrawal of any such order at the earliest possible moment.

(e) If a Shelf Registration Statement is filed pursuant to Section 3 and if
requested by the managing underwriter or underwriters (if any), the Holders of a
majority in aggregate principal amount of the Registrable Securities being sold
in connection with an underwritten offering or any Participating Broker-Dealer,
(i) as promptly as practicable incorporate in a prospectus supplement or
post-effective amendment such information as the managing underwriter or
underwriters (if any), such Holders, any Participating Broker-Dealer or counsel
for any of them reasonably request to be included therein, (ii) make all
required filings of such prospectus supplement or such post-effective amendment
as soon as practicable after the Company has received notification of the
matters to be incorporated in such prospectus supplement or post-effective
amendment, and (iii) supplement or make amendments to such Registration
Statement.

(f) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes (and
related guarantees) during the Applicable Period, furnish to each selling Holder
of Registrable Securities and to each such Participating Broker-Dealer who so
requests and to their respective counsel and each managing underwriter, if any,
at

 

- 13 -



--------------------------------------------------------------------------------

the sole expense of the Issuers, one conformed copy of the Registration
Statement or Registration Statements and each post-effective amendment thereto,
including financial statements and schedules, and, if requested, all documents
incorporated or deemed to be incorporated therein by reference and all exhibits.

(g) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes (and
related guarantees) during the Applicable Period, deliver to each selling Holder
of Registrable Securities, or each such Participating Broker-Dealer, as the case
may be, their respective counsel, and the underwriters, if any, at the sole
expense of the Issuers, as many copies of the Prospectus or Prospectuses
(including each form of preliminary prospectus) and each amendment or supplement
thereto and any documents incorporated by reference therein as such Persons may
reasonably request; and, subject to the last paragraph of this Section 5, the
Issuers hereby consent to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders of Registrable Securities or
each such Participating Broker-Dealer, as the case may be, and the underwriters
or agents, if any, and dealers, if any, in connection with the offering and sale
of the Registrable Securities covered by, or the sale by Participating
Broker-Dealers of the Exchange Notes (and related guarantees) pursuant to, such
Prospectus and any amendment or supplement thereto.

(h) Prior to any public offering of Registrable Securities or Exchange Notes
(and related guarantees) or any delivery of a Prospectus contained in the
Exchange Offer Registration Statement by any Participating Broker-Dealer who
seeks to sell Exchange Notes (and related guarantees) during the Applicable
Period, use its best efforts to register or qualify, and to cooperate with the
selling Holders of Registrable Securities or each such Participating
Broker-Dealer, as the case may be, the managing underwriter or underwriters, if
any, and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as any selling Holder,
Participating Broker-Dealer, or the managing underwriter or underwriters
reasonably request in writing; provided, however, that where Exchange Notes (and
related guarantees) held by Participating Broker-Dealers or Registrable
Securities are offered other than through an underwritten offering, the Issuers
agree to cause their counsel to perform Blue Sky investigations and file
registrations and qualifications required to be filed pursuant to this
Section 5(h), keep each such registration or qualification (or exemption
therefrom) effective during the period such Registration Statement is required
to be kept effective and do any and all other acts or things reasonably
necessary or advisable to enable the disposition in such jurisdictions of the
Exchange Notes (and related guarantees) held by Participating Broker-Dealers or
the Registrable Securities covered by the applicable Registration Statement;
provided, however, that none of the Issuers shall be required to (A) qualify
generally to do business in any jurisdiction where it is not then so qualified,
(B) take any action that would subject it to general service of process in any
such jurisdiction where it is not then so subject or (C) subject itself to
taxation in excess of a nominal dollar amount in any such jurisdiction where it
is not then so subject.

(i) If a Shelf Registration Statement is filed pursuant to Section 3 hereof,
cooperate with the selling Holders of Registrable Securities and the managing
underwriter or

 

- 14 -



--------------------------------------------------------------------------------

underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Notes to be sold, which certificates shall
not bear any restrictive legends and shall be in a form eligible for deposit
with The Depository Trust Company; and enable such Registrable Notes to be in
such denominations permitted by the Indenture and registered in such names as
the managing underwriter or underwriters, if any, or Holders may request,
provided, however, that the Registrable Notes are also transferable by delivery
through means other than on the records of the Depository Trust Company or
another clearing agency, in which case such preparation and delivery of
certificates representing the Registrable Notes shall not be required.

(j) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes (and
related guarantees) during the Applicable Period, upon the occurrence of any
event contemplated by paragraph 5(c)(v) or 5(c)(vi) hereof, as promptly as
practicable prepare and (subject to Section 5(a) hereof) file with the SEC, at
the sole expense of the Issuers, a supplement or post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities being sold thereunder or to the purchasers of the
Exchange Notes (and related guarantees) to whom such Prospectus will be
delivered by a Participating Broker-Dealer, any such Prospectus will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

(k) Prior to the effective date of the first Registration Statement relating to
the Registrable Securities, (i) provide the Trustee with certificates for the
Registrable Notes in a form eligible for deposit with The Depository Trust
Company and (ii) provide a CUSIP number for the Registrable Notes.

(l) In connection with any underwritten offering of Registrable Securities
pursuant to a Shelf Registration Statement, enter into an underwriting agreement
which is customary in underwritten offerings of debt securities similar to the
Securities in form and substance reasonably satisfactory to the Issuers and take
all such other actions as are reasonably requested by the managing underwriter
or underwriters in order to expedite or facilitate the registration or the
disposition of such Registrable Securities and, in such connection, (i) make
such representations and warranties to, and covenants with, the underwriters
with respect to the business of the Issuers (including any acquired business,
properties or entity, if applicable) and the Registration Statement, the
Prospectus and the documents, if any, incorporated or deemed to be incorporated
by reference therein, in each case, as are customarily made by issuers to
underwriters in underwritten offerings of debt securities similar to the
Securities, and confirm the same in writing if and when requested in form and
substance reasonably satisfactory to the Issuers; (ii) obtain the written
opinions of counsel to the Issuers and written updates thereof in form, scope
and substance reasonably satisfactory to the managing underwriter or
underwriters, addressed to the underwriters covering the matters customarily
covered in opinions reasonably requested in underwritten offerings and such
other matters as may be reasonably requested by the managing underwriter or
underwriters; (iii) obtain “cold comfort” letters and updates thereof in

 

- 15 -



--------------------------------------------------------------------------------

form, scope and substance reasonably satisfactory to the managing underwriter or
underwriters from the independent certified public accountants of the Issuers
(and, if necessary, any other independent certified public accountants of the
Issuers, or of any business or entity acquired by the Issuers for which
financial statements and financial data are, or are required to be, included or
incorporated by reference in the Registration Statement), addressed to each of
the underwriters, such letters to be in customary form and covering matters of
the type customarily covered in “cold comfort” letters in connection with
underwritten offerings of debt securities similar to the Securities and such
other matters as are reasonably requested by the managing underwriter or
underwriters as permitted by the Statement on Auditing Standards No. 72, as
amended by the Statement on Auditing Standards No. 76; and (iv) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures no less favorable to the sellers and underwriters, if
any, than those set forth in Section 7 hereof (or such other provisions and
procedures acceptable to Holders of a majority in aggregate principal amount of
Registrable Securities covered by such Registration Statement and the managing
underwriter or underwriters or agents, if any). The above shall be done at each
closing under such underwriting agreement, or as and to the extent required
thereunder.

(m) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes (and
related guarantees) during the Applicable Period, make available for inspection
by any selling Holder of such Registrable Securities being sold, or each such
Participating Broker-Dealer, as the case may be, any underwriter participating
in any such disposition of Registrable Securities, if any, and any attorney,
accountant or other agent retained by any such selling Holder or each such
Participating Broker-Dealer, as the case may be, or underwriter (collectively,
the “Inspectors”), at the offices where normally kept, during reasonable
business hours, all financial and other records, pertinent corporate documents
and instruments of the Issuers and subsidiaries of the Issuers (collectively,
the “Records”) as shall be reasonably necessary to enable them to exercise any
applicable due diligence responsibilities, and cause the officers, directors and
employees of the Issuers and any of their respective subsidiaries to supply all
information reasonably requested by any such Inspector in connection with such
Registration Statement and Prospectus. Each Inspector shall agree in writing
that it will keep the Records confidential and that it will not disclose any of
the Records that any of the Issuers determines, in good faith, to be
confidential and notifies the Inspectors in writing are confidential unless
(i) the disclosure of such Records is necessary to avoid or correct a material
misstatement or material omission in such Registration Statement or Prospectus,
(ii) the release of such Records is ordered pursuant to a subpoena or other
order from a court of competent jurisdiction, or (iii) the information in such
Records has been made generally available to the public; provided, however, that
prior notice shall be provided as soon as practicable to any of the Issuers of
the potential disclosure of any information by such Inspector pursuant to
clauses (i) or (ii) of this sentence to permit the Issuers to obtain a
protective order (or waive the provisions of this paragraph (m)) and that such
Inspector shall take such actions as are reasonably necessary to protect the
confidentiality of such information (if practicable) to the extent such action
is otherwise not inconsistent with, an impairment of or in derogation of the
rights and interests of the Holder or any Inspector. If, in the course of
performing due diligence, any Inspector becomes aware of material non public
information about the Company and its subsidiaries, the Inspector will not, and
will take all steps reasonably necessary to ensure that anyone to whom the

 

- 16 -



--------------------------------------------------------------------------------

Inspector discloses the material non public information will not, trade in any
securities of the Company until the information becomes public (whether through
inclusion in the Shelf Registration Statement or Exchange Offer Registration
Statement or otherwise) or the information ceases to be material.

(n) Provide an indenture trustee for the Registrable Securities or the Exchange
Notes (and related guarantees), as the case may be, and cause the Indenture or
the trust indenture provided for in Section 2(a) hereof, as the case may be, to
be qualified under the TIA not later than the effective date of the first
Registration Statement relating to the Registrable Securities; and in connection
therewith, cooperate with the trustee under any such indenture and the Holders
of the Registrable Securities, to effect such changes to such indenture as may
be required for such indenture to be so qualified in accordance with the terms
of the TIA; and execute, and use their best efforts to cause such trustee to
execute, all documents as may be required to effect such changes, and all other
forms and documents required to be filed with the SEC to enable such indenture
to be so qualified in a timely manner.

(o) Comply in all material respects with all applicable rules and regulations of
the SEC and make generally available to its securityholders with regard to any
applicable Registration Statement, a consolidated earnings statement satisfying
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any similar rule promulgated under the Securities Act) no later than 45 days
after the end of any fiscal quarter (or 90 days after the end of any 12-month
period if such period is a fiscal year) (i) commencing at the end of any fiscal
quarter in which Registrable Securities are sold to underwriters in a firm
commitment or best efforts underwritten offering and (ii) if not sold to
underwriters in such an offering, commencing on the first day of the first
fiscal quarter of the Company after the effective date of a Registration
Statement, which statements shall cover said 12-month periods.

(p) Upon consummation of the Exchange Offer or a Private Exchange, obtain an
opinion of counsel to the Company, in a form customary for underwritten
transactions, addressed to the Trustee for the benefit of all Holders of
Registrable Securities participating in the Exchange Offer or the Private
Exchange, as the case may be, that the Exchange Notes (and related guarantees)
or Private Exchange Notes (and related guarantees), as the case may be, and the
related indenture constitute legal, valid and binding obligations of the
Company, enforceable against it in accordance with their respective terms,
subject to customary exceptions and qualifications.

(q) If the Exchange Offer or a Private Exchange is to be consummated, upon
delivery of the Registrable Securities by Holders to the Company (or to such
other Person as directed by the Issuers) to be exchanged for Exchange Notes (and
related guarantees) or Private Exchange Notes (and related guarantees), as the
case may be, the Issuers shall mark, or cause to be marked, on such Registrable
Notes that such Registrable Notes are being canceled in exchange for Exchange
Notes (and related guarantees) or Private Exchange Notes (and related
guarantees), as the case may be; in no event shall such Registrable Notes be
marked as paid or otherwise satisfied.

(r) Cooperate with each seller of Registrable Securities covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such

 

- 17 -



--------------------------------------------------------------------------------

Registrable Securities and their respective counsel in connection with any
filings required to be made with the National Association of Securities Dealers,
Inc. (the “NASD”).

(s) Use its best efforts to take all other steps reasonably necessary to effect
the registration of the Exchange Notes (and related guarantees) and/or
Registrable Securities covered by a Registration Statement contemplated hereby.

The Issuers may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Issuers such information
regarding such seller and the distribution of such Registrable Securities as the
Issuers may, from time to time, reasonably request. The Issuers may exclude from
such registration the Registrable Securities of any seller so long as such
seller fails to furnish such information within a reasonable time after
receiving such request. Each seller as to which any Shelf Registration is being
effected agrees to furnish promptly to the Issuers all information required to
be disclosed in order to make the information previously furnished to the
Issuers by such seller not materially misleading.

If any Registration Statement refers to any Holder by name or otherwise as the
holder of any securities of the Company, then such Holder shall have the right
to require (i) the insertion therein of language, in form and substance
reasonably satisfactory to such Holder, to the effect that the holding by such
Holder of such securities is not to be construed as a recommendation by such
Holder of the investment quality of the securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not required by the Securities Act or any
similar federal statute then in force, the deletion of the reference to such
Holder in any amendment or supplement to the Registration Statement filed or
prepared subsequent to the time that such reference ceases to be required.

Each Holder of Registrable Securities and each Participating Broker-Dealer
agrees by its acquisition of such Registrable Securities or of Exchange Notes
(and related guarantees) to be sold by such Participating Broker-Dealer, as the
case may be, that, upon actual receipt of any notice from the Company of the
happening of any event of the kind described in Section 5(c)(ii), 5(c)(iv),
5(c)(v), or 5(c)(vi) hereof, such Holder will forthwith discontinue disposition
of such Registrable Securities covered by such Registration Statement or
Prospectus or Exchange Notes (and related guarantees) to be sold by such Holder
or Participating Broker-Dealer, as the case may be, until such Holder’s or
Participating Broker-Dealer’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 5(j) hereof, or until it is advised
in writing (an “Advice”) by the Issuers that the use of the applicable
Prospectus may be resumed, and has received copies of any amendments or
supplements thereto. In the event that the Issuers shall give any such notice,
the Applicable Period shall be extended by the number of days from and including
the date of the giving of each such notice to and including the date when each
seller of Registrable Securities covered by such Registration Statement or
Exchange Notes (and related guarantees) to be sold by such Participating
Broker-Dealer, as the case may be, shall have received (x) the copies of the
supplemented or amended Prospectus contemplated by Section 5(j) hereof or (y) an
Advice with respect to said notice.

 

- 18 -



--------------------------------------------------------------------------------

  6. Registration Expenses

All fees and expenses incident to the performance of or compliance with this
Agreement by the Issuers (other than any underwriting discounts or commissions)
shall be borne by the Company whether or not the Exchange Offer Registration
Statement or any Shelf Registration Statement is filed or becomes effective or
the Exchange Offer is consummated, including, without limitation, (i) all
registration and filing fees (including, without limitation, (A) fees with
respect to filings required to be made with the NASD in connection with an
underwritten offering and (B) reasonable fees and expenses of compliance with
state securities or Blue Sky laws (including, without limitation, fees and
disbursements of counsel in connection with Blue Sky qualifications of the
Registrable Securities or Exchange Notes (and related guarantees) and
determination of the eligibility of the Registrable Securities or Exchange Notes
(and related guarantees) for investment under the laws of the jurisdictions
(x) where the holders of Registrable Securities are located, in the case of the
Exchange Notes (and related guarantees), or (y) as provided in Section 5(h)
hereof, in the case of Registrable Securities or Exchange Notes (and related
guarantees) to be sold by a Participating Broker-Dealer during the Applicable
Period)), (ii) printing expenses, including, without limitation, expenses of
printing certificates for Registrable Notes or Exchange Notes in a form eligible
for deposit with The Depository Trust Company and of printing prospectuses if
the printing of prospectuses is requested by the managing underwriter or
underwriters, if any, by the Holders of a majority in aggregate principal amount
of the Registrable Securities included in any Registration Statement or in
respect of Registrable Securities or Exchange Notes (and related guarantees) to
be sold by any Participating Broker-Dealer during the Applicable Period, as the
case may be, (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Issuers and reasonable fees and disbursements
of one firm of special counsel for the sellers of Registrable Securities and any
Participating Broker Dealers, (v) fees and disbursements of all independent
certified public accountants referred to in Section 5(l)(iii) hereof (including,
without limitation, the expenses of any special audit and “cold comfort” letters
required by or incident to such performance), (vi) Securities Act liability
insurance, if the Issuers desire such insurance, (vii) fees and expenses of all
other Persons retained by the Issuers, (viii) internal expenses of the Issuers
(including, without limitation, all salaries and expenses of officers and
employees of the Issuers performing legal or accounting duties), (ix) the
expense of any annual audit, (x) any fees and expenses incurred in connection
with the listing of the securities to be registered on any securities exchange,
and the obtaining of a rating of the securities, in each case, if applicable,
and (xi) the expenses relating to printing, word processing and distributing all
Registration Statements, underwriting agreements, indentures and any other
documents necessary in order to comply with this Agreement.

 

  7. Indemnification

(a) Each of the Issuers agree, jointly and severally, to indemnify and hold
harmless each Holder of Registrable Securities and each Participating
Broker-Dealer selling Exchange Notes (and related guarantees) during the
Applicable Period, the affiliates, officers, directors, representatives,
employees and agents of each such Person, and each Person, if any, who controls
any such Person within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act (each, a “Participant”), from and against any and
all losses, claims, damages, judgments, liabilities and expenses (including,
without limitation, the reasonable legal fees and other expenses actually
incurred in connection with any suit, action or proceeding or any claim
asserted) caused by, arising out of or based upon any untrue statement

 

- 19 -



--------------------------------------------------------------------------------

or alleged untrue statement of a material fact contained in any Registration
Statement (or any amendment thereto) or Prospectus (as amended or supplemented
if any of the Issuers shall have made any amendments or supplements thereto) or
any preliminary prospectus, or caused by, arising out of or based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the case of the
Prospectus in light of the circumstances under which they were made, not
misleading, except insofar as such losses, claims, damages or liabilities are
caused by any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with information relating to
any Participant, any underwriter, or the manner in which securities are to be
distributed, furnished to the Issuers in writing by such Participant or an
underwriter expressly for use therein.

(b) Each Participant agrees, severally and not jointly, to indemnify and hold
harmless the Issuers, their respective affiliates, officers, directors,
representatives, employees and agents and each Person who controls the Issuers
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent (but on a several, and not joint, basis) as the
foregoing indemnity from the Issuers to each Participant, but only with
reference to information relating to such Participant or the manner in which
securities are to be distributed by such Participant or someone acting on such
Participant’s behalf, furnished to the Issuers in writing by such Participant
expressly for use in any Registration Statement or Prospectus, any amendment or
supplement thereto, or any preliminary prospectus. The liability of any
Participant under this paragraph shall in no event exceed the proceeds received
by such Participant from sales of Registrable Securities or Exchange Notes (and
related guarantees) giving rise to such obligations.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnity may be sought pursuant to either of the two
preceding paragraphs, such Person (the “Indemnified Person”) shall promptly
notify the Persons against whom such indemnity may be sought (the “Indemnifying
Persons”) in writing, and the Indemnifying Persons, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others the
Indemnifying Persons may reasonably designate (which may include the
Indemnifying Persons, unless representation of the Indemnifying Persons by the
same counsel would be inappropriate due to actual or potential differing
interests between them) in such proceeding and shall pay the fees and expenses
actually incurred by such counsel related to such proceeding; provided, however,
that the failure to so notify the Indemnifying Persons (i) will not relieve them
from any liability under paragraph (a) or (b) above unless and to the extent
such failure results in the forfeiture by an Indemnifying Person of substantial
rights and defenses and (ii) will not, in any event, relieve any Indemnifying
Person from any obligations to any Indemnified Person other than the
indemnification obligation provided in paragraphs (a) and (b) above. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Persons and the Indemnified
Person shall have mutually agreed to the contrary, (ii) the Indemnifying Persons
shall have failed within a reasonable period of time to retain counsel
reasonably satisfactory to the Indemnified Person or (iii) the named parties in
any such proceeding (including any impleaded parties) include both any
Indemnifying Person and the Indemnified Person or any affiliate thereof and

 

- 20 -



--------------------------------------------------------------------------------

representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. It is understood that,
unless there exists a conflict among the Indemnified Persons, the Indemnifying
Persons shall not, in connection with such proceeding or separate but
substantially similar related proceeding in the same jurisdiction arising out of
the same general allegations, be liable for the fees and expenses of more than
one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be reimbursed promptly as
they are incurred. Any such separate firm for the Participants against whom a
suit, action, proceeding, claim or demand is brought or asserted and control
Persons of such Participants shall be designated in writing by Participants who
sold a majority in interest of Registrable Securities and Exchange Notes (and
related guarantees) sold by all such Participants, and any such separate firm
for the Issuers, their affiliates, officers, directors, representatives,
employees and agents and such control Persons of the Issuers shall be designated
in writing by the Issuers.

The Indemnifying Persons shall not be liable for any settlement of any
proceeding effected without their prior written consent, but if settled with
such consent or if there be a final non-appealable judgment for the plaintiff
for which any Indemnified Persons are entitled to indemnification pursuant to
this Agreement, each of the Indemnifying Persons agrees to indemnify and hold
harmless each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. No Indemnifying Person shall, without the
prior written consent of the Indemnified Persons, effect any settlement or
compromise of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party, or indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement (A) includes
an unconditional written release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (B) does not
include any statement as to an admission of fault, culpability or failure to act
by or on behalf of such Indemnified Person.

(d) If the indemnification provided for in the first and second paragraphs of
this Section 7 is for any reason unavailable to, or insufficient to hold
harmless, an Indemnified Person in respect of any losses, claims, damages or
liabilities referred to therein, then each Indemnifying Person under such
paragraphs, in lieu of indemnifying such Indemnified Person thereunder and in
order to provide for just and equitable contribution, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities in such proportion as is appropriate to reflect
(i) the relative benefits received by the Indemnifying Person or Persons on the
one hand and the Indemnified Person or Persons on the other from the applicable
offering of Registrable or Exchanged Notes or (ii) if the allocation provided by
the foregoing clause (i) is not permitted by applicable law, not only such
relative benefits but also the relative fault of the Indemnifying Person or
Persons on the one hand and the Indemnified Person or Persons on the other in
connection with the statements or omissions or alleged statements or omissions
that resulted in such losses, claims, damages or liabilities (or actions in
respect thereof) as well as any other relevant equitable considerations. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or such Participant or such other
Indemnified Person, as the case may be, on the other, the parties’ relative
intent,

 

- 21 -



--------------------------------------------------------------------------------

knowledge, access to information and opportunity to correct or prevent such
statement or omission, and any other equitable considerations appropriate in the
circumstances.

(e) The parties agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Participants were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an Indemnified Person as a result of the losses, claims, damages, judgments,
liabilities and expenses referred to in the immediately preceding paragraph
shall be deemed to include, subject to the limitations set forth above, any
reasonable legal or other expenses actually incurred by such Indemnified Person
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 7, in no event shall a
Participant be required to contribute any amount in excess of the amount by
which proceeds received by such Participant from sales of Registrable Securities
or Exchange Notes (and related guarantees), as the case may be, exceeds the
amount of any damages that such Participant has otherwise been required to pay
or has paid by reason of such untrue or alleged untrue statement or omission or
alleged omission. No Person guilty of a fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

(f) Any losses, claims, damages, liabilities or expenses for which an
indemnified party is entitled to indemnification or contribution under this
Section 7 shall be paid by the Indemnifying Person to the Indemnified Person as
such losses, claims, damages, liabilities or expenses are incurred. The
indemnity and contribution agreements contained in this Section 7 and the
representations and warranties of the Company set forth in this Agreement shall
remain operative and in full force and effect, regardless of (i) any
investigation made by or on behalf of any Holder or any person who controls a
Holder, or by the Company, its directors, officers, employees or agents or any
person controlling any of the Issuers, and (ii) any termination of this
Agreement.

(g) The indemnity and contribution agreements contained in this Section 7 will
be in addition to any liability which the Indemnifying Persons may otherwise
have to the Indemnified Persons referred to above.

 

  8. Rules 144 and 144A

Each of the Issuers covenants and agrees that it will file the reports required
to be filed by it under the Securities Act and the Exchange Act and the rules
and regulations adopted by the SEC thereunder in a timely manner in accordance
with the requirements of the Securities Act and the Exchange Act and, if at any
time such Issuer is not required to file such reports, such Issuer will, upon
the request of any Holder or beneficial owner of Registrable Securities, make
available such information as is necessary to permit sales pursuant to Rule 144A
under the Securities Act. The Company further covenants and agrees, for so long
as any Registrable Securities remain outstanding, that it will take such further
action as any Holder of Registrable Securities may reasonably request, all to
the extent required from time to time to enable such holder to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemptions provided by (a) Rule 144(k) and Rule 144A under the Securities

 

- 22 -



--------------------------------------------------------------------------------

Act, as such Rules may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the SEC.

 

  9. Underwritten Registrations

If any of the Registrable Securities covered by any Shelf Registration Statement
are to be sold in an underwritten offering, the investment banker or investment
bankers and manager or managers that will manage the offering will be selected
by the Holders of a majority in aggregate principal amount of such Registrable
Securities included in such offering and shall be reasonably acceptable to the
Issuers.

No Holder of Registrable Securities may participate in any underwritten
registration hereunder unless such Holder (a) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes in a timely manner all questionnaires, powers of
attorney, indemnities, underwriting agreements and other customary documents
required by the Company or the underwriter in connection with such underwriting
arrangements.

 

  10. Miscellaneous

(a) No Inconsistent Agreements. The Issuers have not, as of the date hereof, and
the Issuers shall not, after the date of this Agreement, enter into any
agreement with respect to any of their securities that is inconsistent with the
rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Issuers’ other issued and outstanding
securities under any such agreements. The Issuers will not enter into any
agreement with respect to any of its securities which will grant to any Person
piggyback registration rights with respect to any Registration Statement;
provided, however that the Company may enter into an agreement in connection
with the issuance of Additional Notes which will grant the holders of the
Additional Notes the right to have them included in a Registration Statement.

(b) Adjustments Affecting Registrable Securities. The Issuers shall not,
directly or indirectly, take any action with respect to the Registrable
Securities as a class that would adversely affect the ability of the Holders of
Registrable Securities to include such Registrable Securities in a registration
undertaken pursuant to this Agreement.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, otherwise than with the prior written
consent of (I) the Company and (II)(A) the Holders of not less than a majority
in aggregate principal amount of the then outstanding Registrable Securities and
(B) if the amendment, modification, supplement, waiver or consent would
adversely affect the Participating Broker-Dealers, the Participating
Broker-Dealers holding not less than a majority in aggregate principal amount of
the Exchange Notes (and related guarantees) held by all Participating
Broker-Dealers; provided, however, that Section 7 and this Section 10(c) may not
be amended, modified or supplemented without the

 

- 23 -



--------------------------------------------------------------------------------

prior written consent of each Holder and each Participating Broker-Dealer
(including any person who was a Holder or Participating Broker-Dealer of
Registrable Securities or Exchange Notes (and related guarantees), as the case
may be, disposed of pursuant to any Registration Statement) affected by any such
amendment, modification or supplement. Notwithstanding the foregoing, a waiver
or consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders of Registrable Securities whose
securities are being sold pursuant to a Registration Statement and that does not
directly or indirectly affect, impair, limit or compromise the rights of other
Holders of Registrable Securities may be given by Holders of at least a majority
in aggregate principal amount of the Registrable Securities being sold pursuant
to such Registration Statement.

(d) Notices. All notices and other communications (including, without
limitation, any notices or other communications to the Trustee) provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, next-day air courier or facsimile:

(i) if to a Holder of the Registrable Securities or any Participating
Broker-Dealer, at the most current address of such Holder or Participating
Broker-Dealer, as the case may be, set forth on the records of the registrar
under the Indenture, with a copy in like manner to the Initial Purchasers as
follows:

UBS Securities LLC

677 Washington Blvd.

Stamford, CT 06901

Attention:         Fixed Income Syndicate

with a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York, 10019

Attention:         John S. D’Alimonte, Esq.

                         William N. Dye, Esq.

(ii) if to the Company, at the address as follows:

700 N.W. 107th Avenue

Miami, Florida 33172

Attention:         General Counsel, Mark Sustana

with a copy to:

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention:             David W. Bernstein, Esq.

 

- 24 -



--------------------------------------------------------------------------------

(iii) if to the Initial Purchasers, at the address specified in
Section 10(d)(i).

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; one business day after being
timely delivered to a next-day air courier; and when receipt is acknowledged by
the addressee, if sent by facsimile.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under an
indenture at the address and in the manner specified in the indenture.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto, the
Holders and the Participating Broker-Dealers.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original (including facsimile signatures) and
all of which taken together shall constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW THAT WOULD APPLY THE LAW OF ANY OTHER
JURISDICTION. EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(j) Securities Held by the Issuers or their Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Issuers or their
respective affiliates (as such term is defined in

 

- 25 -



--------------------------------------------------------------------------------

Rule 405 under the Securities Act) shall not be counted in determining whether
such consent or approval was given by the Holders of such required percentage.

(k) Third-Party Beneficiaries. Holders of Registrable Securities and
Participating Broker-Dealers are intended third-party beneficiaries of this
Agreement, and this Agreement may be enforced by such Persons.

(l) Entire Agreement. This Agreement, together with the Purchase Agreement and
the Indenture, is intended by the parties as a final and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein and any and all prior oral or written
agreements, representations, or warranties, contracts, understandings,
correspondence, conversations and memoranda between the Holders on the one hand
and the Issuers on the other, or between or among any agents, representatives,
parents, subsidiaries, affiliates, predecessors in interest or successors in
interest with respect to the subject matter hereof and thereof are merged herein
and replaced hereby.

[Signature page follows]

 

- 26 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

LENNAR CORPORATION

By:

 

/s/ BRUCE E. GROSS

 

Name:

 

Bruce E. Gross

 

Title:

 

Chief Financial Officer

 

The foregoing Agreement is hereby

confirmed and accepted as of the date first

above written.

DEUTSCHE BANK SECURITIES INC.

UBS SECURITIES LLC

BNP PARIBAS SECURITIES CORP.

CALYON SECURITIES (USA) INC.

SUNTRUST CAPITAL MARKETS, INC.

By:

 

DEUTSCHE BANK SECURITIES INC.

By:

 

/s/ SCOTT FLIESER

 

Name:

 

Scott Flieser

 

Title:

 

Managing Director

By:

 

/s/ RITU KETKAR

 

Name:

 

Ritu Ketkar

 

Title:

 

Director

By:

 

UBS SECURITIES LLC

By:

 

/s/ CHRISTIAN STEWART

 

Name:

 

Christian Stewart

 

Title:

 

Managing Director

By:

 

/s/ JORDAN MATUSOW

 

Name:

 

Jordan Matusow

 

Title:

 

Associate Director



--------------------------------------------------------------------------------

Acme Water Supply & Management Company

Aquaterra Utilities, Inc.

Asbury Woods L.L.C.

Avalon-Sienna III, L.L.C.

Bayhome USH, Inc.

Bella Oaks L.L.C.

Bickford Holdings, LLC

Boca Greens, Inc.

Boca Isles South Club, Inc.

Boggy Creek USH, Inc.

Bramalea California Properties, Inc.

Bramalea California Realty, Inc.

Bramalea California, Inc.

Brazoria County LP, Inc.

Builders Acquisition Corp.

Builders LP, Inc.

Cambria L.L.C.

Cantera Village L.L.C.

Cary Woods L.L.C.

Claremont Ridge L.L.C.

Claridge Estates L.L.C.

Clodine-Bellaire LP, Inc.

Club Pembroke Isles, Inc.

Club Tampa Palms, Inc.

Colonial Heritage LLC

Concord at Meadowbrook L.L.C.

Concord at Pheasant Run Trails L.L.C.

Concord at Ravenna L.L.C.

Concord City Centre L.L.C.

Concord Hills, Inc.

Concord Homes, Inc.

Concord Lake, Inc.

Concord Mills Estates L.L.C.

Concord Oaks, Inc.

Concord Park, Inc.

Concord Pointe, Inc.

Coto de Caza, Ltd.

Country Club Development at the Fort, LLC

Coventry L.L.C.

DCA Homes NJ Realty, Inc.

DCA of Lake Worth, Inc.

DCA of New Jersey, Inc.

E.M.J.V. Corp.

Enclave Land, L.L.C.

ERMLOE, LLC

F.P. Construction Corp.



--------------------------------------------------------------------------------

Fidelity Guaranty and Acceptance Corporation

Fortress Holding – Virginia, LLC

Fortress Illinois, LLC

Fortress Management, Inc.

Fortress Missouri, LLC

Fortress Mortgage, Inc.

Fortress Pennsylvania Realty, Inc.

Fortress Pennsylvania, LLC

Fortress-Florida, Inc.

Fox-Maple Associates, LLC

Foxwood L.L.C.

Gateway Commons, L.L.C.

Genesee Communities I, Inc.

Genesee Communities II, LLC

Genesee Communities III, Inc.

Genesee Communities IV, LLC

Genesee Communities IX, LLC

Genesee Communities V, LLC

Genesee Communities VI, LLC

Genesee Communities VII, LLC

Genesee Communities VIII, LLC

Genesee Venture, LLC

Glenview Reserve, LLC

Grand Isle Club, Inc.

Greenfield/Waterbury L.L.C.

Greystone Construction, Inc.

Greystone Homes of Nevada, Inc.

Greystone Homes, Inc.

Greystone Nevada, LLC

Hallston Burbank LLC

Harris County LP, Inc.

Haverton L.L.C.

Heathcote Commons LLC

Heritage Harbour Realty, Inc.

Heritage Housing Group, Inc.

Heritage USH, Inc.

Home Buyer’s Advantage Realty, Inc.

Homecraft Corporation

Imperial Homes Corporation

Impressions L.L.C.

Inactive Corporations, Inc.

Kings Lake TH, LLC

Kings Ridge Golf Corporation

Kings Ridge Recreation Corporation

Kings Wood Development Corporation

Landmark Homes, Inc.



--------------------------------------------------------------------------------

Laureate Homes of Arizona, Inc.

Legacy Homes, Inc.

Legends Club, Inc.

Legends Golf Club, Inc.

LENH I, LLC

Lennar Acquisition Corp. II

Lennar Americanos Douglas, LLC

Lennar Associates Management Holding Company

Lennar Associates Management, LLC

Lennar Aviation, Inc.

Lennar Carolinas, LLC

Lennar Central Region Sweep, Inc.

Lennar Chicago, Inc.

Lennar Communities Development, Inc.

Lennar Communities Nevada, LLC

Lennar Communities of Chicago, LLC

Lennar Communities of Florida, Inc.

Lennar Communities of South Florida, Inc.

Lennar Communities, Inc.

Lennar Construction, Inc.

Lennar Coto Holdings, L.L.C.

Lennar Developers, Inc.

Lennar Developers, Inc. II

Lennar Developers, Inc. III

Lennar Family of Builders GP, Inc.

Lennar Family of Builders Limited Partnership

Lennar Financial Services, LLC

Lennar Fresno, Inc.

Lennar Funding, LLC

Lennar Hingham Holdings, LLC

Lennar Hingham JV, LLC

Lennar Homes Holding Corp.

Lennar Homes of Arizona, Inc.

Lennar Homes of California, Inc.

Lennar Homes of Texas Land and Construction, Ltd.

Lennar Homes of Texas Sales and Marketing, Ltd.

Lennar Homes, Inc.

Lennar Houston Land, LLC

Lennar Imperial Holdings Limited Partnership

Lennar La Paz Limited, Inc.

Lennar La Paz, Inc.

Lennar Land Partners Sub II, Inc.

Lennar Land Partners Sub, Inc.

Lennar Long Beach Promenade Partners, LLC

Lennar Massachusetts Properties, Inc.

Lennar Meridian Hills Partners, LLC



--------------------------------------------------------------------------------

Lennar Military Housing, Inc.

Lennar Nevada, Inc.

Lennar New Jersey Properties, Inc.

Lennar Northeast Properties, Inc.

Lennar Northland I, Inc.

Lennar Northland II, Inc.

Lennar Northland III, Inc.

Lennar Northland IV, Inc.

Lennar Northland V, Inc.

Lennar Northland VI, Inc.

Lennar Pacific Properties Management, Inc.

Lennar Pacific Properties, Inc.

Lennar Pacific, Inc.

Lennar Pacific, L.P.

Lennar PNW, Inc.

Lennar Port Imperial South Building 10, LLC

Lennar Port Imperial South Building 12, LLC

Lennar Port Imperial South, LLC

Lennar Realty, Inc.

Lennar Renaissance, Inc.

Lennar Reno, LLC

Lennar Riverside West Holdings, LLC

Lennar Riverside West Limited Partnership

Lennar Riverside West Urban Renewal Company, L.L.C.

Lennar Sacramento, Inc.

Lennar Sales Corp.

Lennar San Jose Holdings, Inc.

Lennar Seaport Partners, LLC

Lennar Southland I, Inc.

Lennar Southland II, Inc.

Lennar Southland III, Inc.

Lennar Southwest Holding Corp.

Lennar Texas Holding Company

Lennar Trading Company, LP

Lennar-Kings Lake, Inc.

Lennar-Lantana Boatyard, Inc.

Lennar.Com, Inc.

Lennarstone Marketing Group, LLC

LFS Holding Company, LLC

LH Eastwind, LLC

LHI Renaissance, LLC

LLT, LLC

LN, L.L.C.

Long Point Development Corporation

Lorton Station, LLC

Lucerne Merged Condominiums, Inc.



--------------------------------------------------------------------------------

M.A.P. Builders, Inc.

Madrona Village L.L.C.

Marlborough Development Corporation

Mid-County Utilities, Inc.

Midland Housing Industries Corp.

Midland Investment Corporation

Mission Viejo 12S Venture, LP

Mission Viejo Holdings, Inc.

New Home Brokerage, Inc.

North County Land Company, LLC

Northbridge L.L.C.

Northeastern Properties LP, Inc.

Northern Land Company, LLC

NuHome Designs, L.L.C.

Oceanpointe Development Corporation

Orrin Thompson Construction Company

Orrin Thompson Homes Corp.

Paparone Construction Co.

Parc Chestnut L.L.C.

Parkside Estates L.L.C.

Placer Vineyards, LLC

Providence Glen L.L.C.

Rancho Summit, LLC

Rivenhome Corporation

Riviera Land Corp.

RRKTG Lumber, LLC

Rutenberg Homes of Texas, Inc.

Rutenberg Homes, Inc.

S. Florida Construction II, LLC

S. Florida Construction III, LLC

S. Florida Construction, LLC

SEA Joint Venture, LLC

SFHR Management, L.L.C.

Silver Lakes-Gateway Clubhouse, Inc.

Sonoma L.L.C.

South Park Development, LLC

Spanish Springs Development, LLC

Stoney Corporation

Stoneybrook Golf Club, Inc.

Strategic Cable Technologies, L.P.

Strategic Holdings, Inc.

Strategic Technologies Communications of California, Inc.

Strategic Technologies, Inc.

Summerway Investment Corp.

Summerwood, L.L.C.

Summit Acquisition Corp.



--------------------------------------------------------------------------------

Summit Enclave, L.L.C.

Summit Land, L.L.C.

Summit Ridge 23, L.L.C.

Summit Townes, L.L.C.

Summit-Meadowbrook, L.L.C.

Summit-Reserve, L.L.C.

Sunstar Enterprises, LLC

The Club at Stoneybrook, Inc.

The Courts of Indian Creek L.L.C.

The Fortress Group, Inc.

The Grande By Lennar Builders, Inc.

The Sexton L.L.C.

U.S. Home Associates Management, Inc.

U.S. Home Corporation

U.S. Home of Arizona Construction Co.

U.S. Home of West Virginia, Inc.

U.S. Home Realty Corporation

U.S. Home Realty, Inc.

U.S. Home Southwest Holding Corp.

U.S.H. Realty, Inc.

U.S.H. Corporation of New York

U.S.H. Los Prados, Inc.

University Community Partners, LLC

USH (West Lake), Inc.

USH Acquisition Corp.

USH Apartments Corporation

USH Bickford, LLC

USH Equity Corporation

USH Heritage Pom, L.L.C.

USH Millennium Ventures Corp.

USH Woodbridge, Inc.

USHHH, Inc.

Villages of Rio Pinar Club, Inc.

West Adams Street L.L.C.

West Chocolate Bayou Development Corp.

Westbrook Homes, LLC

Westchase, Inc.

Westchase, Ltd.

Weststone Corporation

 

as Guarantors

By:

 

/s/ BRUCE E. GROSS

 

Name:

 

Bruce E. Gross

 

Title:

 

Chief Financial Officer